Exhibit 10.2

EXECUTION VERSION

TAX MATTERS AGREEMENT

by and between

FORTIVE CORPORATION

and

VONTIER CORPORATION

Dated as of October 8, 2020

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I

  

DEFINITIONS

  

1.1

 

General

     2  

Article II

  

PAYMENTS AND TAX REFUNDS

  

2.1

 

U.S. Federal Income Tax Relating to Joint Returns

     8  

2.2

 

U.S. Federal Income Tax Relating to Separate Returns

     9  

2.3

 

U.S. State Tax Relating to Joint Returns

     9  

2.4

 

U.S. State Tax Relating to Separate Returns

     9  

2.5

 

Foreign Tax Relating to Joint Returns

     9  

2.6

 

Foreign Tax Relating to Separate Returns

     10  

2.7

 

Transaction Taxes

     10  

2.8

 

Determination of Tax Attributable to the Vontier Business

     10  

2.9

 

Allocation of Employment Taxes

     10  

2.10

 

Tax Refunds

     11  

2.11

 

Tax Benefits

     11  

2.12

 

Prior Agreements

     11  

Article III

  

PREPARATION AND FILING OF TAX RETURNS

  

3.1

 

Fortive’s Responsibility

     11  

3.2

 

Vontier’s Responsibility

     12  

3.3

 

Right To Review Tax Returns

     12  

3.4

 

Cooperation

     12  

3.5

 

Tax Reporting Practices

     12  

3.6

 

Reporting of Separation

     13  

3.7

 

Payment of Taxes

     13  

3.8

 

Amended Returns and Carrybacks

     14  

3.9

 

Tax Attributes

     14  

Article IV

  

TAX-FREE STATUS OF THE DISTRIBUTION

  

4.1

 

Representations and Warranties

     14  

4.2

 

Restrictions Relating to the Distribution

     15  

 

i



--------------------------------------------------------------------------------

Article V

  

INDEMNITY OBLIGATIONS

  

5.1

 

Indemnity Obligations

     17  

5.2

 

Indemnification Payments

     17  

5.3

 

Payment Mechanics

     18  

5.4

 

Treatment of Payments

     18  

Article VI

  

TAX CONTESTS

  

6.1

 

Notice

     18  

6.2

 

Separate Returns

     19  

6.3

 

Joint Return

     19  

6.4

 

Obligation of Continued Notice

     19  

6.5

 

Settlement Rights

     19  

Article VII

  

COOPERATION

  

7.1

 

General

     20  

7.2

 

Consistent Treatment

     20  

Article VIII

  

RETENTION OF RECORDS; ACCESS

  

8.1

 

Retention of Records

     21  

8.2

 

Access to Tax Records

     21  

Article IX

  

DISPUTE RESOLUTION

  

9.1

 

Dispute Resolution

     21  

Article X

  

MISCELLANEOUS PROVISIONS

  

10.1

 

Conflicting Agreements

     22  

10.2

 

Interest on Late Payments

     22  

10.3

 

Successors

     22  

10.4

 

Application to Present and Future Subsidiaries

     22  

10.5

 

Assignability

     22  

 

ii



--------------------------------------------------------------------------------

10.6

 

No Fiduciary Relationship

     22  

10.7

 

Further Assurances

     23  

10.8

 

Survival

     23  

10.9

 

Notices

     23  

10.10

 

Distribution Date

     24  

 

iii



--------------------------------------------------------------------------------

TAX MATTERS AGREEMENT

This TAX MATTERS AGREEMENT (this “Agreement”), is entered into as of October 8,
2020 between Fortive Corporation, a Delaware corporation (“Fortive”), and
Vontier Corporation, a Delaware corporation (“Vontier” and, together with
Fortive, the “Parties”). Capitalized terms used in this Agreement and not
defined herein shall have the meanings ascribed to such terms in the Separation
and Distribution Agreement, dated as of the date hereof, between the Parties
(the “Separation Agreement”).

R E C I T A L S

WHEREAS, the board of directors of Fortive has determined that it is
appropriate, desirable and in the best interests of Fortive and its stockholders
to separate Fortive’s industrial technologies segment from its other businesses,
creating Vontier as a new subsidiary company to which Fortive will transfer,
directly or indirectly, the assets and liability of its industrial technologies
segment (the “Separation”) and, following the Separation, to undertake the
Distribution;

WHEREAS, Vontier has been incorporated for these purposes and has not engaged in
activities except those incidental to its formation and in preparation for the
Distribution;

WHEREAS, Fortive will effect certain restructuring transactions described in the
Separation Plan for the purpose of aggregating the industrial technologies
segment in the Vontier Group prior to the Distribution (collectively, the
“Reorganization”) and in connection therewith, undertake the Contribution to
Vontier which, in exchange therefor, Vontier shall (i) issue to Fortive shares
of Vontier Common Stock and (ii) pay to Fortive the Vontier Contribution
Payment;

WHEREAS, following the Distribution, Fortive may retain up to 19.9% of the
outstanding Vontier Common Stock (the “Retained Stock”) and distribute such
Retained Stock to Fortive stockholders as dividends or in exchange for
outstanding shares of Fortive common stock (any such distribution, a “Subsequent
Distribution”) or transfer such Retained Stock to Fortive creditors in
satisfaction of certain Fortive debt (any such transfer, a “Debt-for-Equity
Exchange”) within 12 months of the Distribution;

WHEREAS, Fortive intends to effect the Distribution in a transaction, that,
taken together with the Contribution, any Subsequent Distribution and any
Debt-for-Equity Exchange, is intended to qualify as tax-free for U.S. federal
income tax purposes under Sections 368(a)(1)(D), 355 and 361(c) of the Code;

WHEREAS, certain members of the Fortive Group, on the one hand, and certain
members of the Vontier Group, on the other hand, file certain Tax Returns on a
consolidated, combined or unitary basis for certain federal, state, local and
foreign Tax purposes; and

WHEREAS, the Parties desire to (a) provide for the payment of Tax liabilities
and entitlement to refunds thereof, allocate responsibility for, and cooperation
in, the filing of Tax Returns, and provide for certain other matters relating to
Taxes and (b) set forth certain covenants and indemnities relating to the
preservation of the tax-free status of the Transactions.

 

-1-



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 General. As used in this Agreement, the following terms shall have the
following meanings:

“Adjustment” shall mean an adjustment of any item of income, gain, loss,
deduction, credit or any other item affecting Taxes of a taxpayer pursuant to a
Final Determination.

“Affiliate” shall mean, with respect to a Person, any other Person that directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, the specified Person. For this purpose,
“control” of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of such Person,
whether through ownership of voting securities, by contract or otherwise.

“Agreement” shall have the meaning set forth in the preamble hereto.

“Ancillary Agreement” shall have the meaning set forth in the Separation
Agreement.

“Business Day” shall have the meaning set forth in the Separation Agreement.

“Controlling Party” shall mean, with respect to a Tax Contest, the Party
entitled to control such Tax Contest pursuant to Sections 6.2 and 6.3 of this
Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Contribution” shall have the meaning set forth in the Separation Agreement.

“Debt-for-Equity Exchange” shall have the meaning set forth in the preamble
hereto.

“Distribution” shall have the meaning set forth in the Separation Agreement.

“Distribution Date” shall have the meaning set forth in the Separation
Agreement.

“Distribution Taxes” means any Taxes incurred solely as a result of the failure
of the Transactions to qualify for the Tax-Free Status of the Transactions.

“Effective Time” shall have the meaning set forth in the Separation Agreement.

“Employee Matters Agreement” shall have the meaning set forth in the Separation
Agreement.

 

-2-



--------------------------------------------------------------------------------

“Employment Tax” shall mean those Liabilities (as defined in the Separation
Agreement) for Taxes which are allocable pursuant to the provisions of the
Employee Matters Agreement.

“Federal Income Tax” shall mean any Tax imposed by Subtitle A of the Code other
than an Employment Tax, and any interest, penalties, additions to tax, or
additional amounts in respect of the foregoing.

“Final Determination” shall mean the final resolution of liability for any Tax
for any taxable period, by or as a result of (a) a final decision, judgment,
decree or other order by any court of competent jurisdiction that can no longer
be appealed, (b) a final settlement with the IRS, a closing agreement or
accepted offer in compromise under Sections 7121 or 7122 of the Code, or a
comparable agreement under the Laws of other jurisdictions, which resolves the
entire Tax liability for any taxable period, (c) any allowance of a refund or
credit in respect of an overpayment of Tax, but only after the expiration of all
periods during which such refund or credit may be recovered by the jurisdiction
imposing the Tax, or (d) any other final resolution, including by reason of the
expiration of the applicable statute of limitations or the execution of a
pre-filing agreement with the IRS or other Taxing Authority.

“Foreign Tax” shall mean any Tax imposed by any foreign country or any
possession of the United States, or by any political subdivision of any foreign
country or United States possession, and any interest, penalties, additions to
tax, or additional amounts in respect of the foregoing.

“Fortive” shall have the meaning set forth in the preamble hereto.

“Fortive Affiliated Group” shall mean an affiliated group (as that term is
defined in Section 1504 of the Code and the regulations thereunder) of which a
member of the Fortive Group is a member.

“Fortive Common Stock” shall have the meaning set forth in the Separation
Agreement.

“Fortive Federal Consolidated Income Tax Return” shall mean any U.S. federal
income Tax Return for a Fortive Affiliated Group.

“Fortive Group” shall have the meaning set forth in the Separation Agreement.

“Fortive Retained Business” shall have the meaning set forth in the Separation
Agreement.

“Fortive Separate Return” shall mean any Tax Return of or including any member
of the Fortive Group (including any consolidated, combined, or unitary return)
that does not include any member of the Vontier Group.

“Group” shall mean either the Fortive Group or the Vontier Group, as the context
requires.

“Indemnifying Party” shall have the meaning set forth in Section 5.2.

 

-3-



--------------------------------------------------------------------------------

“Indemnitee” shall have the meaning set forth in Section 5.2.

“IRS” shall mean the United States Internal Revenue Service or any successor
thereto, including, but not limited to its agents, representatives, and
attorneys.

“IRS Ruling” means any U.S. federal income Tax ruling and any supplements
thereto, issued to Fortive by the IRS in connection with the Transactions.

“IRS Ruling Request” means the letter filed by Fortive with the IRS requesting a
ruling regarding certain tax consequences of the Transactions and any amendment
or supplement to such ruling request letter.

“Joint Return” shall mean any Tax Return that includes, by election or
otherwise, one or more members of the Fortive Group together with one or more
members of the Vontier Group.

“Law” shall have the meaning set forth in the Separation Agreement.

“Non-Controlling Party” shall mean, with respect to a Tax Contest, the Party
that is not entitled to control such Tax Contest pursuant to Sections 6.2 and
6.3 of this Agreement.

“Parties” shall mean the parties to this Agreement.

“Past Practices” shall have the meaning set forth in Section 3.5.

“Person” shall have the meaning set forth in the Separation Agreement.

“Post-Distribution Period” shall mean any taxable period (or portion thereof)
beginning after the Distribution Date, including for the avoidance of doubt, the
portion of any Straddle Period with respect to the Distribution Date beginning
after the Distribution Date.

“Pre-Distribution Period” shall mean any taxable period (or portion thereof)
ending on or before the Distribution Date, including for the avoidance of doubt,
the portion of any Straddle Period with respect to the Distribution Date ending
at the end of the day on the Distribution Date.

“Prohibited Acts” shall have the meaning set forth in Section 4.2.

“Proposed Acquisition Transaction” shall mean a transaction or series of
transactions (or any agreement, understanding or arrangement, within the meaning
of Section 355(e) of the Code and Treasury Regulation Section 1.355-7, or any
other regulations promulgated thereunder, to enter into a transaction or series
of transactions), whether such transaction is supported by Vontier management or
shareholders, is a hostile acquisition, or otherwise, as a result of which
Vontier (or any successor thereto) would merge or consolidate with any other
Person or as a result of which one or more Persons would (directly or
indirectly) acquire, or have the right to acquire, from Vontier (or any
successor thereto) and/or one or more holders of Vontier Common Stock,
respectively, any amount of stock of Vontier, that would, when combined with any
other direct or indirect changes in ownership of the stock of Vontier pertinent
for purposes of Section 355(e) of the Code and the Treasury Regulations
promulgated thereunder, comprise fifty percent (50%) or more of (i) the value of
all outstanding shares of Vontier as of the date of such

 

-4-



--------------------------------------------------------------------------------

transaction, or in the case of a series of transactions, the date of the last
transaction of such series, or (ii) the total combined voting power of all
outstanding shares of voting stock of Vontier as of the date of the such
transaction, or in the case of a series of transactions, the date of the last
transaction of such series. Notwithstanding the foregoing, a Proposed
Acquisition Transaction shall not include (i) the adoption by Vontier of a
shareholder rights plan or (ii) issuances by Vontier that satisfy Safe Harbor
VIII (relating to acquisitions in connection with a person’s performance of
services) or Safe Harbor IX (relating to acquisitions by a retirement plan of an
employer) of Treasury Regulation Section 1.355-7(d). For purposes of determining
whether a transaction constitutes an indirect acquisition, any recapitalization
resulting in a shift of voting power or any redemption of shares of stock shall
be treated as an indirect acquisition of shares of stock by the non-exchanging
shareholders. This definition and the application thereof is intended to monitor
compliance with Section 355(e) of the Code and the Treasury Regulations
promulgated thereunder and shall be interpreted accordingly. Any clarification
of, or change in, the statute or regulations promulgated under Section 355(e) of
the Code shall be incorporated in this definition and its interpretation.

“Reasonable Basis” shall mean reasonable basis within the meaning of
Section 6662(d)(2)(B)(ii)(II) of the Code and the Treasury Regulations
promulgated thereunder (or such other level of confidence required by the Code
at that time to avoid the imposition of penalties).

“Refund” shall mean any refund, reimbursement, offset, credit, or other similar
benefit in respect of Taxes (including any overpayment of Taxes that can be
refunded or, alternatively, applied against other Taxes payable), including any
interest paid on or with respect to such refund of Taxes; provided, however,
that the amount of any refund of Taxes shall be net of any Taxes imposed by any
Taxing Authority on, related to, or attributable to, the receipt of or accrual
of such refund, including any Taxes imposed by way of withholding or offset.

“Reorganization” shall have the meaning set forth in the recitals.

“Responsible Party” shall mean, with respect to any Tax Return, the Party having
responsibility for preparing and filing such Tax Return pursuant to this
Agreement.

“Restricted Period” shall mean the period which begins with the Distribution
Date and ends two (2) years thereafter.

“Retained Stock” shall have the meaning set forth in the preamble hereto.

“Separate Return” shall mean a Fortive Separate Return or a Vontier Separate
Return, as the case may be.

“Separation” shall have the meaning set forth in the recitals.

“Separation Agreement” shall have the meaning set forth in the preamble hereto.

“Separation Plan” shall mean have the meaning set forth in the Separation
Agreement.

“Straddle Period” shall mean with respect to any date, the taxable year or other
taxable period that begins on or before such date and ends after such date.

 

-5-



--------------------------------------------------------------------------------

“State Tax” means any Tax imposed by any State of the United States or by any
political subdivision of any such State, and any interest, penalties, additions
to tax, or additional amounts in respect of the foregoing.

“Subsequent Distribution” shall have the meaning set forth in the preamble
hereto.

“Subsidiary” shall have the meaning set forth in the Separation Agreement.

“Tax” or “Taxes” shall mean (i) all taxes, charges, fees, duties, levies,
imposts, rates or other assessments or governmental charges of any kind imposed
by any federal, state, local or non-United States Taxing Authority, including,
without limitation, income, gross receipts, employment, estimated, excise,
severance, stamp, occupation, premium, windfall profits, environmental, custom
duties, property, sales, use, license, capital stock, transfer, franchise,
registration, payroll, withholding, social security, unemployment, disability,
value added, alternative or add-on minimum or other taxes, whether disputed or
not, and including any interest, penalties, charges or additions attributable
thereto, (ii) liability for the payment of any amount of the type described in
clause (i) above arising as a result of being (or having been) a member of any
group or being (or having been) included or required to be included in any Tax
Return related thereto, and (iii) liability for the payment of any amount of the
type described in clauses (i) or (ii) above as a result of any express or
implied obligation to indemnify or otherwise assume or succeed to the liability
of any other Person.

“Tax Attribute” shall mean net operating losses, capital losses, research and
experimentation credit carryovers, investment tax credit carryovers, earnings
and profits, foreign tax credit carryovers, overall foreign losses, overall
domestic losses, previously taxed earnings and profits, separate limitation
losses and any other losses, deductions, credits or other comparable items that
could affect a Tax liability for a past or future taxable period.

“Tax Certificates” shall mean any certificates of officers of Fortive and
Vontier, provided to Skadden, Arps, Slate, Meagher & Flom LLP or any other Law
or accounting firm in connection with any Tax Opinion issued in connection with
the Transactions.

“Tax Contest” shall have the meaning set forth in Section 6.1.

“Tax-Free Status of the Transactions” shall mean the qualification of (i) the
Contribution (and Fortive’s receipt of the Vontier Common Stock and Vontier
Contribution Payment in connection therewith), the Distribution and any
Subsequent Distributions, taken together, as a reorganization described in
Sections 368(a)(1)(D) and 355(a) of the Code, with each of Fortive and Vontier
being a party to the reorganization, in which no income or gain is recognized by
Fortive, Vontier or the holders of Fortive Common Stock pursuant to Sections
355, 361 and 1032 of the Code, other than, in the case of Fortive and Vontier,
intercompany items or excess loss accounts taken into account pursuant to the
Treasury Regulations promulgated pursuant to Section 1502 of the Code, (ii) any
Debt-for-Equity Exchange as a transfer of “qualified property” to creditors of
Fortive in connection with the reorganization within the meaning of
Section 361(c) of the Code and (iii) the transactions described on Schedule A as
being free from Tax to the extent set forth therein.

“Tax Item” shall mean any item of income, gain, loss, deduction, or credit.

 

-6-



--------------------------------------------------------------------------------

“Tax Law” shall mean the law of any Taxing Authority or political subdivision
thereof relating to any Tax.

“Tax Materials” shall have the meaning set forth in Section 4.1(a).

“Tax Opinion” shall mean any written opinion of Skadden, Arps, Slate, Meagher &
Flom LLP or any other Law or accounting firm, regarding certain tax consequences
of certain transactions executed as part of the Transactions.

“Tax Records” shall have the meaning set forth in Section 8.1.

“Tax-Related Losses” shall mean with respect to any Taxes, (i) all accounting,
legal and other professional fees, and court costs incurred in connection with
such Taxes, as well as any other out-of-pocket costs incurred in connection with
such Taxes; and (ii) all costs, expenses and damages associated with stockholder
litigation or controversies and any amount paid by Fortive (or any of its
Affiliates) or Vontier (or any of its Affiliates) in respect of the liability of
shareholders, whether paid to shareholders or to the IRS or any other Taxing
Authority, in each case, resulting from the failure of the Transactions to
qualify for the Tax-Free Status of the Transactions.

“Tax Return” shall mean any return, report, certificate, form or similar
statement or document (including any related supporting information or schedule
attached thereto and any information return, amended tax return, claim for
refund or declaration of estimated tax) supplied to or filed with, or required
to be supplied to or filed with, a Taxing Authority, or any bill for or notice
related to ad valorem or other similar Taxes received from a Taxing Authority,
in each case, in connection with the determination, assessment or collection of
any Tax or the administration of any laws, regulations or administrative
requirements relating to any Tax.

“Taxing Authority” shall mean any governmental authority or any subdivision,
agency, commission or entity thereof or any quasi-governmental or private body
having jurisdiction over the assessment, determination, collection or imposition
of any Tax (including the IRS).

“Transactions” means the Separation, the Distribution, any Subsequent
Distribution, any Debt-for-Equity Exchange and any related transactions.

“Transaction Taxes” shall mean all Taxes (including Taxes imposed on any member
of the Fortive Group under Sections 951 or 951A of the Code, as determined by
Fortive in its reasonable discretion) imposed on or with respect to the
Transactions other than any Taxes resulting from the failure of the Transactions
to qualify for the Tax-Free Status of the Transactions; provided, however, that
Transaction Taxes shall not include any amounts for which Vontier has an
indemnification obligation pursuant to Article V.

“Treasury Regulations” shall mean the regulations promulgated from time to time
under the Code as in effect for the relevant tax period.

“Unqualified Tax Opinion” shall mean a “will” opinion, without substantive
qualifications, of a nationally recognized Law or accounting firm, to the effect
that a transaction will not affect the Tax-Free Status of the Transactions.

 

-7-



--------------------------------------------------------------------------------

“Vontier” shall have the meaning set forth in the preamble hereto.

“Vontier Business” shall have the meaning set forth in the Separation Agreement.

“Vontier Common Stock” shall have the meaning set forth in the Separation
Agreement.

“Vontier Contribution Payment” shall have the meaning set forth in the
Separation Agreement.

“Vontier Disqualifying Action” means (a) any action (or the failure to take any
action) by any member of the Vontier Group after the Distribution (including
entering into any agreement, understanding or arrangement or any negotiations
with respect to any transaction or series of transactions), (b) any event (or
series of events) after the Distribution involving the capital stock of Vontier
or any assets of any member of the Vontier Group or (c) any breach by any member
of the Vontier Group after the Distribution of any representation, warranty or
covenant made by them in this Agreement, that, in each case, would adversely
affect the Tax-Free Status of the Transactions; provided, however, that the term
“Vontier Disqualifying Action” shall not include any action entered into
pursuant to any Ancillary Agreement (other than this Agreement) or that is
undertaken pursuant to the Separation or the Distribution.

“Vontier Group” shall have the meaning set forth in the Separation Agreement.

“Vontier Separate Return” shall mean any Tax Return of or including any member
of the Vontier Group (including any consolidated, combined, or unitary return)
that does not include any member of the Fortive Group.

ARTICLE II

PAYMENTS AND TAX REFUNDS

2.1 U.S. Federal Income Tax Relating to Joint Returns.

(a) Fortive shall pay and be responsible for any and all Federal Income Taxes
due with respect to or required to be reported on any Joint Return (including
any increase in such Tax as a result of a Final Determination) for all
Pre-Distribution Periods.

(b) Vontier shall pay and be responsible for any and all Federal Income Taxes
due with respect to or required to be reported on any Joint Return (including
any increase in such Tax as a result of a Final Determination) which Taxes are
attributable to the Vontier Business for all Post-Distribution Periods.

(c) Fortive shall pay and be responsible for any and all Federal Income Taxes
due with respect to or required to be reported on any Joint Return (including
any increase in such Tax as a result of a Final Determination) other than those
Federal Income Taxes described in Section 2.1(b) for all Post-Distribution
Periods.

 

-8-



--------------------------------------------------------------------------------

2.2 U.S. Federal Income Tax Relating to Separate Returns.

(a) Fortive shall pay and be responsible for any and all Federal Income Taxes
due with respect to or required to be reported on any Fortive Separate Return
(including any increase in such Tax as a result of a Final Determination) for
all Tax periods.

(b) Vontier shall pay and be responsible for any and all Federal Income Taxes
due with respect to or required to be reported on any Vontier Separate Return
(including any increase in such Tax as a result of a Final Determination) for
all Tax periods.

2.3 U.S. State Tax Relating to Joint Returns.

(a) Fortive shall pay and be responsible for any and all State Taxes due with
respect to or required to be reported on any Joint Return (including any
increase in such Tax as a result of a Final Determination) for all
Pre-Distribution Periods.

(b) Vontier shall pay and be responsible for any and all State Taxes due with
respect to or required to be reported on any Joint Return (including any
increase in such Tax as a result of a Final Determination) which Taxes are
attributable to the Vontier Business for all Post-Distribution Periods.

(c) Fortive shall pay and be responsible for any and all State Taxes due with
respect to or required to be reported on any Joint Return (including any
increase in such Tax as a result of a Final Determination) other than those
State Taxes described in Section 2.3(b) for all Post-Distribution Periods.

2.4 U.S. State Tax Relating to Separate Returns.

(a) Fortive shall pay and be responsible for any and all State Taxes due with
respect to or required to be reported on any Fortive Separate Return (including
any increase in such Tax as a result of a Final Determination) for all Tax
periods.

(b) Vontier shall pay and be responsible for any and all State Taxes due with
respect to or required to be reported on any Vontier Separate Return (including
any increase in such Tax as a result of a Final Determination) for all Tax
periods.

2.5 Foreign Tax Relating to Joint Returns.

(a) Fortive shall pay and be responsible for any and all Foreign Taxes due with
respect to or required to be reported on any Joint Return (including any
increase in such Tax as a result of a Final Determination) for all
Pre-Distribution Periods.

(b) Vontier shall pay and be responsible for any and all Foreign Taxes due with
respect to or required to be reported on any Joint Return (including any
increase in such Tax as a result of a Final Determination) which Taxes are
attributable to the Vontier Business for all Post-Distribution Periods.

(c) Fortive shall pay and be responsible for any and all Foreign Taxes due with
respect to or required to be reported on any Joint Return (including any
increase in such Tax as a result of a Final Determination) other than those
Foreign Taxes described in Section 2.5(b) for all Post-Distribution Periods.

 

-9-



--------------------------------------------------------------------------------

2.6 Foreign Tax Relating to Separate Returns.

(a) Fortive shall pay and be responsible for any and all Foreign Taxes due with
respect to or required to be reported on any Fortive Separate Return (including
any increase in such Tax as a result of a Final Determination) for all Tax
periods.

(b) Vontier shall pay and be responsible for any and all Foreign Taxes due with
respect to or required to be reported on any Vontier Separate Return (including
any increase in such Tax as a result of a Final Determination) for all Tax
periods.

2.7 Transaction Taxes. Notwithstanding the provisions set forth in Sections 2.1,
2.2, 2.3, 2.4, 2.5 and 2.6, Fortive and Vontier each shall pay and be
responsible for fifty percent (50%) of any Transaction Taxes, as reasonably
determined by Fortive.

2.8 Determination of Tax Attributable to the Vontier Business.

(a) For purposes of Section 2.1(b), the amount of Federal Income Taxes
attributable to the Vontier Business shall be reasonably determined by Fortive
on a pro forma Vontier Group consolidated return prepared:

(i) including only Tax Items of members of the Vontier Group that were included
in the relevant Fortive Federal Consolidated Income Tax Return;

(ii) except as provided in Section 2.8(a)(iv) hereof, using all elections,
accounting methods and conventions used on the relevant Fortive Federal
Consolidated Income Tax Return for such period;

(iii) applying the highest statutory marginal corporate income Tax rate in
effect for such taxable period; and

(iv) assuming that the Vontier Group elects not to carry back any net operating
losses.

(b) The amount of State Taxes and Foreign Taxes shall be as reasonably
determined by Fortive in a manner consistent with the principles of
Section 2.8(a), to the extent relevant.

2.9 Allocation of Employment Taxes. Liability for Employment Taxes shall be
determined pursuant to the Employee Matters Agreement.

 

-10-



--------------------------------------------------------------------------------

2.10 Tax Refunds.

(a) Fortive shall be entitled to all Refunds related to Taxes the liability for
which is allocated to Fortive pursuant to this Agreement. Vontier shall be
entitled to all Refunds related to Taxes the liability for which is allocated to
Vontier pursuant to this Agreement.

(b) Vontier shall pay to Fortive any Refund received by Vontier or any member of
the Vontier Group that is allocable to Fortive pursuant to this Section 2.10 no
later than five (5) Business Days after the receipt of such Refund. Fortive
shall pay to Vontier any Refund received by Fortive or any member of the Fortive
Group that is allocable to Vontier pursuant to this Section 2.10 no later than
five (5) Business Days after the receipt of such Refund. For purposes of this
Section 2.10, any Refund that arises as a result of an offset, credit, or other
similar benefit in respect of Taxes other than a receipt of cash shall be deemed
to be received on the earlier of (i) the date on which a Tax Return is filed
claiming such offset, credit, or other similar benefit and (ii) the date on
which payment of the Tax which would have otherwise been paid absent such
offset, credit, or other similar benefit is due (determined without taking into
account any applicable extensions).

2.11 Tax Benefits. If Fortive determines, in its reasonable discretion, that:
(i) one Party is responsible for a Tax pursuant to this Agreement or under
applicable Law and (ii) the other Party is entitled to a deduction, credit or
other Tax benefit relating to such Tax, then the Party entitled to such
deduction, credit or other Tax benefit shall pay to the Party responsible for
such Tax the amount of the Tax benefit arising from such deduction, credit or
other Tax benefit, as determined by Fortive in its good faith discretion.

2.12 Prior Agreements. Except as set forth in this Agreement and in
consideration of the mutual indemnities and other obligations of this Agreement,
any and all prior Tax sharing or allocation agreements or practices between any
member of the Fortive Group and any member of the Vontier Group shall be
terminated with respect to the Vontier Group and the Fortive Group as of the
Distribution Date. No member of either the Vontier Group or the Fortive Group
shall have any continuing rights or obligations under any such agreement.

ARTICLE III

PREPARATION AND FILING OF TAX RETURNS

3.1 Fortive’s Responsibility. Fortive shall prepare and file when due (taking
into account any applicable extensions), or shall cause to be prepared and
filed, all Joint Returns, all Tax Returns pursuant to which there is a claim to
group relief by one or more members of the Vontier Group in respect of losses
generated by one or more members of the Fortive Group, and all Fortive Separate
Returns, including any amendments to such Tax Returns. Notwithstanding the
foregoing, with respect to any Joint Return, to the extent that any expenses
related to a previously filed Joint Return for similar Taxes were customarily
paid by a member of the Vontier Group, as determined by Fortive in its
discretion, then any similar expenses shall be borne by Vontier, including, for
the avoidance of doubt, any expenses related to the preparation of transfer
pricing documentation.

 

-11-



--------------------------------------------------------------------------------

3.2 Vontier’s Responsibility. Vontier shall prepare and file when due (taking
into account any applicable extensions), or shall cause to be prepared and
filed, all Tax Returns, including any amended Tax Returns, required to be filed
by or with respect to members of the Vontier Group other than those Tax Returns
which Fortive is required to prepare and file under Section 3.1. The Tax Returns
required to be prepared and filed by Vontier under this Section 3.2 shall
include any Vontier Separate Returns and any amended Vontier Separate Returns.
For the avoidance of doubt, Vontier shall prepare any transfer pricing
documentation required to be prepared with respect to a Tax Return required to
be prepared and filed under this Section 3.2 and Fortive shall be entitled to
review and comment on any such transfer pricing documentation in a manner
consistent with Section 3.3.

3.3 Right To Review Tax Returns. To the extent that the positions taken on any
Tax Return would reasonably be expected to materially adversely affect the Tax
position of the Party other than the Party that is required to prepare and file
any such Tax Return pursuant to Section 3.1 or 3.2 (the “Reviewing Party”), the
Party required to prepare and file such Tax Return (the “Preparing Party”) shall
prepare the portions of such Tax Return that relates to the business of the
Reviewing Party (the Fortive Retained Business or the Vontier Business, as the
case may be), shall provide a draft of such portion of such Tax Return to the
Reviewing Party for its review and comment at least thirty (30) days prior to
the due date for such Tax Return, and shall modify such portion of such Tax
Return before filing to include the Reviewing Party’s reasonable comments.

3.4 Cooperation. The Parties shall provide, and shall cause their Affiliates to
provide, assistance and cooperation to one another in accordance with Article
VII with respect to the preparation and filing of Tax Returns, including
providing information required to be provided under Article VIII.
Notwithstanding anything to the contrary in this Agreement, Fortive shall not be
required to disclose to Vontier any consolidated, combined, unitary, or other
similar Joint Return of which a member of the Fortive Group is the common parent
or any information related to such a Joint Return other than information
relating solely to the Vontier Group; provided, that Fortive shall provide such
additional information that is reasonably required in order for Vontier to
determine the Taxes attributable to the Vontier Business. If an amended Separate
Return for State Taxes for which Vontier is responsible under this Article III
is required to be filed as a result of an amendment made to a Joint Return for
Federal Income Tax pursuant to an audit adjustment, then the Parties shall
cooperate to ensure that such amended Separate Return can be prepared and filed
in a manner that preserves confidential information including through the use of
third party preparers.

3.5 Tax Reporting Practices. Except as provided in Section 3.6, with respect to
any Tax Return for any taxable period that begins on or before the second
anniversary of the Distribution Date with respect to which Vontier is the
Responsible Party, such Tax Return shall be prepared in a manner (i) consistent
with past practices, accounting methods, elections and conventions (“Past
Practices”) used with respect to the Tax Returns in question (unless there is no
Reasonable Basis for the use of such Past Practices), and to the extent any
items are not covered by Past Practices (or in the event that there is no
Reasonable Basis for the use of such Past Practices), in accordance with
reasonable Tax accounting practices selected by Vontier; and (ii) that, to the
extent consistent with clause (i), minimizes the overall amount of Taxes due and
payable on such Tax Return for all of the Parties by cooperating in making such
elections or applications for group or other relief or allowances available in
the taxing jurisdiction in which such Tax Return is filed. Vontier shall not
take any action inconsistent with the assumptions

 

-12-



--------------------------------------------------------------------------------

made (including with respect to any Tax Item) in determining all estimated or
advance payments of Taxes on or prior to the Distribution Date. In addition,
Vontier shall not be permitted, and shall not permit any member of the Vontier
Group, without Fortive’s prior written consent, to make a change in any of its
methods of accounting for Tax purposes until all applicable statutes of
limitations for all Pre-Distribution Periods have expired.

3.6 Reporting of Separation. The Tax treatment of any step in or portion of the
Transactions shall be reported on each applicable Tax Return consistently with
the Tax-Free Status of the Transactions, taking into account the jurisdiction in
which such Tax Returns are filed, unless there is no Reasonable Basis for such
Tax treatment. In the event that a Party shall determine that there is no
Reasonable Basis for such Tax treatment, such Party shall notify the other Party
no later than twenty (20) Business Days prior to filing the relevant Tax Return
and the Parties shall attempt in good faith to agree on the manner in which the
relevant portion of the Transactions shall be reported. If Fortive determines,
in its sole discretion, that a protective election under Section 336(e) of the
Code shall be made with respect to the Distribution, Vontier agrees to take any
such action that is necessary to effect such election, including any
corresponding election with respect to any of its Subsidiaries, as determined by
Fortive. If such a protective election is made, this Agreement shall be amended
in such a manner as is determined by Fortive in its good faith discretion to
compensate Fortive for any Tax benefits realized by Vontier as a result of such
election.

3.7 Payment of Taxes.

(a) With respect to any Tax Return required to be filed pursuant to this
Agreement, the Responsible Party shall remit or cause to be remitted to the
applicable Taxing Authority in a timely manner any Taxes due in respect of any
such Tax Return.

(b) In the case of any Tax Return for which the Party that is not the
Responsible Party is obligated pursuant to this Agreement to pay all or a
portion of the Taxes reported as due on such Tax Return, the Responsible Party
shall notify the other Party, in writing, of its obligation to pay such Taxes
and, in reasonably sufficient detail, its calculation of the amount due by such
other Party and the Party receiving such notice shall pay such amount to the
Responsible Party upon the later of five (5) Business Days prior to the date on
which such payment is due and fifteen (15) Business Days after the receipt of
such notice.

(c) With respect to any estimated Taxes, the Party that is or will be the
Responsible Party with respect to any Tax Return that will reflect (or otherwise
give credit for) such estimated Taxes shall remit or cause to be remitted to the
applicable Taxing Authority in a timely manner any estimated Taxes due. In the
case of any estimated Taxes for which the Party that is not the Responsible
Party is obligated pursuant to this Agreement to pay all or a portion of the
Taxes that will be reported as due on any Tax Return that will reflect (or
otherwise give credit for) such estimated Taxes, the Responsible Party shall
notify the other Party, in writing, of its obligation to pay such estimated
Taxes and, in reasonably sufficient detail, its calculation of the amount due by
such other Party and the Party receiving such notice shall pay such amount to
the Responsible Party upon the later of five (5) Business Days prior to the date
on which such payment is due and fifteen (15) Business Days after the receipt of
such notice.

 

-13-



--------------------------------------------------------------------------------

3.8 Amended Returns and Carrybacks.

(a) Vontier shall not, and shall not permit any member of the Vontier Group to,
file or allow to be filed any request for an Adjustment for any Pre-Distribution
Period without the prior written consent of Fortive, such consent to be
exercised in Fortive’s sole discretion.

(b) Vontier shall, and shall cause each member of the Vontier Group to, make any
available elections to waive the right to carry back any Tax Attribute from a
Post-Distribution Period to a Pre-Distribution Period.

(c) Vontier shall not, and shall cause each member of the Vontier Group not to,
without the prior written consent of Fortive, make any affirmative election to
carry back any Tax Attribute from a Post-Distribution Period to a
Pre-Distribution Period, such consent to be exercised in Fortive’s sole
discretion.

(d) Receipt of consent by Vontier or a member of the Vontier Group from Fortive
pursuant to the provisions of this Section 3.8 shall not limit or modify
Vontier’s continuing indemnification obligation pursuant to Article V.

3.9 Tax Attributes. Fortive shall in good faith advise Vontier in writing of the
amount (if any) of any Tax Attributes, which Fortive determines, in its good
faith discretion, shall be allocated or apportioned to the Vontier Group under
applicable Law. Vontier and all members of the Vontier Group shall prepare all
Tax Returns in accordance with such written notice. Vontier agrees that it shall
not dispute Fortive’s determination of Tax Attributes. For the avoidance of
doubt, Fortive shall not be required in order to comply with this Section 3.9 to
create or cause to be created any books and records or reports or other
documents based thereon (including, without limitation, “earnings & profits
studies,” “basis studies” or similar determinations) that it does not maintain
or prepare in the ordinary course of business.

ARTICLE IV

TAX-FREE STATUS OF THE DISTRIBUTION

4.1 Representations and Warranties.

(a) Fortive, on behalf of itself and all other members of the Fortive Group,
hereby represents and warrants that (i) it has examined the IRS Ruling Request,
the Tax Opinion, the Tax Certificates and any other materials delivered or
deliverable in connection with the issuance of any IRS Ruling and the rendering
of the Tax Opinion, in each case, as they exist as of the date hereof
(collectively, the “Tax Materials”) and (ii) the facts presented and
representations made therein, to the extent descriptive of or otherwise relating
to Fortive or any member of the Fortive Group or the Fortive Retained Business,
were, at the time presented or represented and from such time until and
including the Distribution Date, true, correct, and complete in all material
respects. Fortive, on behalf of itself and all other members of the Fortive
Group, hereby confirms and agrees to comply with any and all covenants and
agreements in the Tax Materials applicable to Fortive or any member of the
Fortive Group or the Fortive Retained Business.

 

-14-



--------------------------------------------------------------------------------

(b) Vontier, on behalf of itself and all other members of the Vontier Group,
hereby represents and warrants that (i) it has examined the Tax Materials and
(ii) the facts presented and representations made therein, to the extent
descriptive of or otherwise relating to Vontier or any member of the Vontier
Group or the Vontier Business, were or will be, at the time presented or
represented and from such time until and including the Distribution Date, true,
correct, and complete in all material respects. Vontier, on behalf of itself and
all other members of the Vontier Group, hereby confirms and agrees to comply
with any and all covenants and agreements in the Tax Materials applicable to
Vontier or any member of the Vontier Group or the Vontier Business.

(c) Each of Fortive, on behalf of itself and all other members of the Fortive
Group, and Vontier, on behalf of itself and all other members of the Vontier
Group, represents and warrants that it knows of no fact (after due inquiry) that
may cause the Tax treatment of the Transactions to be other than the Tax-Free
Status of the Transactions.

(d) Each of Fortive, on behalf of itself and all other members of the Fortive
Group, and Vontier, on behalf of itself and all other members of the Vontier
Group represents and warrants that it has no plan or intent to take any action
which is inconsistent with any statements or representations made in the Tax
Materials.

4.2 Restrictions Relating to the Distribution.

(a) Vontier, on behalf of itself and all other members of the Vontier Group,
hereby covenants and agrees that no member of the Vontier Group will take, fail
to take, or permit to be taken: (i) any action where such action or failure to
act would be inconsistent with or cause to be untrue any statement, information,
covenant or representation in the Tax Materials or (ii) any action which
constitutes a Vontier Disqualifying Action.

(b) During the Restricted Period, Vontier:

(i) shall continue and cause to be continued the active conduct of the Vontier
Business for purposes of Section 355(b)(2) of the Code, taking into account
Section 355(b)(3) of the Code, as conducted immediately prior to the
Distribution,

(ii) shall not voluntarily dissolve or liquidate itself or any of its Affiliates
(including any action that is a liquidation for U.S. federal income tax
purposes),

(iii) shall not (1) enter into any Proposed Acquisition Transaction or, to the
extent Vontier has the right to prohibit any Proposed Acquisition Transaction,
permit any Proposed Acquisition Transaction to occur, (2) redeem or otherwise
repurchase (directly or through an Affiliate) any stock, or rights to acquire
stock except to the extent such repurchases satisfy Section 4.05(1)(b) of
Revenue Procedure 96-30 (as in effect prior to the amendment of such Revenue
Procedure by Revenue Procedure 2003-48), (3) amend its certificate of
incorporation (or other organizational documents), or take any other action,
whether through a stockholder vote or otherwise, affecting the relative

 

-15-



--------------------------------------------------------------------------------

voting rights of its capital stock (including through the conversion of any
capital stock into another class of capital stock), (4) merge or consolidate
with any other Person or (5) take any other action or actions (including any
action or transaction that would be reasonably likely to be inconsistent with
any representation made in the Tax Materials) which in the aggregate would, when
combined with any other direct or indirect changes in ownership of Vontier
capital stock pertinent for purposes of Section 355(e) of the Code, have the
effect of causing or permitting one or more Persons (whether or not acting in
concert) to acquire directly or indirectly stock representing a fifty percent
(50%) or greater interest in Vontier or would reasonably be expected to result
in a failure to preserve the Tax-Free Status of the Transactions; and

(iv) shall not and shall not permit any member of the Vontier Group, to sell,
transfer, or otherwise dispose of or agree to, sell, transfer or otherwise
dispose (including in any transaction treated for U.S. federal income tax
purposes as a sale, transfer or disposition) of assets (including, any shares of
capital stock of a Subsidiary) that, in the aggregate, constitute more than
twenty (20%) of the consolidated gross assets of Vontier or the Vontier Group.
The foregoing sentence shall not apply to (1) sales, transfers, or dispositions
of assets in the ordinary course of business, (2) any cash paid to acquire
assets from an unrelated Person in an arm’s-length transaction, (3) any assets
transferred to a Person that is disregarded as an entity separate from the
transferor for U.S. federal income tax purposes or (4) any mandatory or optional
repayment (or pre-payment) of any indebtedness of Vontier or any member of the
Vontier Group. The percentages of gross assets or consolidated gross assets of
Vontier or the Vontier Group, as the case may be, sold, transferred, or
otherwise disposed of, shall be based on the fair market value of the gross
assets of Vontier and the members of the Vontier Group as of the Distribution
Date. For purposes of this Section 4.2(b)(iv), a merger of Vontier or one of its
Subsidiaries with and into any Person that is not a wholly owned Subsidiary of
Vontier shall constitute a disposition of all of the assets of Vontier or such
Subsidiary.

(c) Notwithstanding the restrictions imposed by Section 4.2(a) and (b), Vontier
or a member of the Vontier Group may take any of the actions or transactions
described therein if Vontier either (i) obtains an Unqualified Tax Opinion in
form and substance reasonably satisfactory to Fortive or (ii) obtains the prior
written consent of Fortive waiving the requirement that Vontier obtain an
Unqualified Tax Opinion, such waiver to be provided in Fortive’s sole and
absolute discretion. Fortive’s evaluation of an Unqualified Tax Opinion may
consider, among other factors, the appropriateness of any underlying
assumptions, representations, and covenants made in connection with such
opinion. Vontier shall bear all costs and expenses of securing any such
Unqualified Tax Opinion and shall reimburse Fortive for all reasonable
out-of-pocket expenses that Fortive or any of its Affiliates may incur in good
faith in seeking to obtain or evaluate any such Unqualified Tax Opinion. Neither
the delivery of an Unqualified Tax Opinion nor Fortive’s waiver of Vontier’s
obligation to deliver an Unqualified Tax Opinion shall limit or modify Vontier’s
continuing indemnification obligation pursuant to Article V.

 

-16-



--------------------------------------------------------------------------------

ARTICLE V

INDEMNITY OBLIGATIONS

5.1 Indemnity Obligations.

(a) Fortive shall indemnify and hold harmless Vontier from and against, and will
reimburse Vontier for, (i) all liability for Taxes allocated to Fortive pursuant
to Article II, (ii) all Taxes and Tax-Related Losses arising out of, based upon,
or relating or attributable to any breach of or inaccuracy in, or failure to
perform, as applicable, any representation, covenant, or obligation of any
member of the Fortive Group pursuant to this Agreement and (iii) the amount of
any Refund received by any member of the Fortive Group that is allocated to
Vontier pursuant to Section 2.10(a).

(b) Without regard to whether an Unqualified Tax Opinion may have been provided
or whether any action is permitted or consented to hereunder and notwithstanding
anything else to the contrary contained herein, Vontier shall indemnify and hold
harmless Fortive from and against, and will reimburse Fortive for, (i) all
liability for Taxes allocated to Vontier pursuant to Article II, (ii) all Taxes
and Tax-Related Losses arising out of, based upon, or relating or attributable
to any breach of or inaccuracy in, or failure to perform, as applicable, any
representation, covenant, or obligation of any member of the Vontier Group
pursuant to this Agreement, (iii) the amount of any Refund received by any
member of the Vontier Group that is allocated to Fortive pursuant to
Section 2.10(a), (iv) any Distribution Taxes and Tax-Related Losses attributable
to a Vontier Disqualifying Action (regardless of whether the conditions set
forth in Section 4.2(c) are satisfied) and (v) any Taxes incurred by one or more
members of the Fortive Group arising from or attributable to the disallowance of
losses generated by one or more members of the Vontier Group in respect of which
one or more members of the Fortive Group has made a claim to group relief.

(c) To the extent that any Tax or Tax-Related Loss is subject to indemnity
pursuant to both Sections 5.1(a) and 5.1(b), responsibility for such Tax or
Tax-Related Loss shall be shared by Fortive and Vontier according to relative
fault as determined by Fortive in its good faith discretion.

5.2 Indemnification Payments.

(a) Except as otherwise provided in this Agreement, if either Party (the
“Indemnitee”) is required to pay to a Taxing Authority a Tax or to another
Person a payment in respect of a Tax that the other Party (the “Indemnifying
Party”) is liable for under this Agreement, including as the result of a Final
Determination, the Indemnitee shall notify the Indemnifying Party, in writing,
of its obligation to pay such Tax and, in reasonably sufficient detail, its
calculation of the amount due by such Indemnifying Party to the Indemnitee,
including any Tax-Related Losses attributable thereto. The Indemnifying Party
shall pay such amount, including any Tax-Related Losses attributable thereto, to
the Indemnitee no later than the later of (i) five (5) Business Days prior to
the date on which such payment is due to the applicable Taxing Authority or
(ii) fifteen (15) Business Days after the receipt of notice from the other
Party.

 

-17-



--------------------------------------------------------------------------------

(b) If, as a result of any change or redetermination, any amount previously
allocated to and borne by one Party pursuant to the provisions of Article II is
thereafter allocated to the other Party, then, no later than five (5) Business
Days after such change or redetermination, such other Party shall pay to such
Party the amount previously borne by such Party which is allocated to such other
Party as a result of such change or redetermination.

5.3 Payment Mechanics.

(a) All payments under this Agreement shall be made by Fortive directly to
Vontier and by Vontier directly to Fortive; provided, however, that if the
Parties mutually agree with respect to any such indemnification payment, any
member of the Fortive Group, on the one hand, may make such indemnification
payment to any member of the Vontier Group, on the other hand, and vice versa.
All indemnification payments shall be treated in the manner described in
Section 5.4.

(b) In the case of any payment of Taxes made by a Responsible Party or
Indemnitee pursuant to this Agreement for which such Responsible Party or
Indemnitee, as the case may be, has received a payment from the other Party,
such Responsible Party or Indemnitee shall provide to the other Party a copy of
any official government receipt received with respect to the payment of such
Taxes to the applicable Taxing Authority (or, if no such official governmental
receipts are available, executed bank payment forms or other reasonable evidence
of payment).

5.4 Treatment of Payments. The Parties agree that any payment made among the
Parties pursuant to this Agreement shall be treated, to the extent permitted by
Law, for all U.S. federal income tax purposes as either (i) a non-taxable
contribution by Fortive to Vontier or (ii) a distribution by Vontier to Fortive,
and, with respect to any payment made among the Parties pursuant to this
Agreement after the Distribution, such payment shall be treated as having been
made immediately prior to the Distribution. Notwithstanding the foregoing,
Fortive shall notify Vontier if it determines that any payment made pursuant to
this Agreement is to be treated, for any Tax purposes, as a payment made by one
Party acting as an agent of one of such Party’s Subsidiaries to the other Party
acting as an agent of one of such other Party’s Subsidiaries, and the Parties
agree to treat any such payment accordingly.

ARTICLE VI

TAX CONTESTS

6.1 Notice. Each Party shall notify the other Party in writing within ten
(10) days after receipt by such Party or any member of its Group of a written
communication from any Taxing Authority with respect to any pending or
threatened audit, claim, dispute, suit, action, proposed assessment or other
proceeding (a “Tax Contest”) concerning any Taxes for which the other Party may
be liable pursuant to this Agreement, and thereafter shall promptly forward or
make available to such Party copies of notices and communications relating to
such Tax Contest.

 

-18-



--------------------------------------------------------------------------------

6.2 Separate Returns. In the case of any Tax Contest with respect to any
Separate Return, the Party having the liability for the Tax pursuant to Article
II hereof shall have the sole responsibility and right to control the
prosecution of such Tax Contest, including the exclusive right to communicate
with agents of the applicable Taxing Authority and to control, resolve, settle,
or agree to any deficiency, claim or adjustment proposed, asserted or assessed
in connection with or as a result of such Tax Contest.

6.3 Joint Return. In the case of any Tax Contest with respect to any Joint
Return, Fortive shall have the sole responsibility and right to control the
prosecution of such Tax Contest, including the exclusive right to communicate
with agents of the applicable Taxing Authority and to control, resolve, settle
or agree to any deficiency, claim or adjustment proposed, asserted, or assessed
in connection with or as a result of such Tax Contest. Notwithstanding the
foregoing, to the extent a portion of any such Tax Contest with respect to a
Joint Return with respect to Foreign Taxes relates to a matter which was
customarily controlled by a member of the Vontier Group, as determined by
Fortive in its sole discretion, then Fortive may elect that Vontier shall be
responsible for conduct of such portion of such Tax Contest and any expenses
related thereto, including expenses relating to supporting transfer pricing
analysis.

6.4 Obligation of Continued Notice. During the pendency of any Tax Contest or
threatened Tax Contest, each of the Parties shall provide prompt notice to the
other Party of any written communication received by it or a member of its
respective Group from a Taxing Authority regarding any Tax Contest for which it
is indemnified by the other Party hereunder or for which it may be required to
indemnify the other Party hereunder. Such notice shall attach copies of the
pertinent portion of any written communication from a Taxing Authority and
contain factual information (to the extent known) describing any asserted Tax
liability in reasonable detail and shall be accompanied by copies of any notice
and other documents received from any Taxing Authority in respect of any such
matters. Such notice shall be provided in a reasonably timely fashion; provided,
however, that in the event that timely notice is not provided, a Party shall be
relieved of its obligation to indemnify the other Party only to the extent that
such delay results in actual increased costs or actual prejudice to such other
Party.

6.5 Settlement Rights. Unless waived by the Parties in writing, in connection
with any potential adjustment in a Tax Contest as a result of which adjustment
the Non-Controlling Party may reasonably be expected to become liable to make
any indemnification payment to the Controlling Party under this Agreement:
(i) the Controlling Party shall keep the Non-Controlling Party informed in a
timely manner of all actions taken or proposed to be taken by the Controlling
Party with respect to such potential adjustment in such Tax Contest; (ii) the
Controlling Party shall timely provide the Non-Controlling Party with copies of
any correspondence or filings submitted to any Tax Authority or judicial
authority in connection with such potential adjustment in such Tax Contest; and
(iii) the Controlling Party shall defend such Tax Contest diligently and in good
faith. The failure of the Controlling Party to take any action specified in the
preceding sentence with respect to the Non-Controlling Party shall not relieve
the Non-Controlling Party of any liability and/or obligation which it may have
to the Controlling Party under this Agreement, and in no event shall such
failure relieve the Non-Controlling Party from any other liability or obligation
which it may have to the Controlling Party.

 

-19-



--------------------------------------------------------------------------------

ARTICLE VII

COOPERATION

7.1 General.

(a) Each Party shall fully cooperate, and shall cause all members of such
Party’s Group to fully cooperate, with all reasonable requests in writing from
the other Party, or from an agent, representative or advisor to such Party, in
connection with the preparation and filing of any Tax Return, claims for
Refunds, the conduct of any Tax Contest, and calculations of amounts required to
be paid pursuant to this Agreement, in each case, related or attributable to or
arising in connection with Taxes of either Party or any member of either Party’s
Group covered by this Agreement and the establishment of any reserve required in
connection with any financial reporting (a “Tax Matter”). Such cooperation shall
include the provision of any information reasonably necessary or helpful in
connection with a Tax Matter and shall include, without limitation, at each
Party’s own cost:

(i) the provision of any Tax Returns of either Party or any member of either
Party’s Group, books, records (including information regarding ownership and Tax
basis of property), documentation and other information relating to such Tax
Returns, including accompanying schedules, related work papers, and documents
relating to rulings or other determinations by Taxing Authorities;

(ii) the execution of any document (including any power of attorney) in
connection with any Tax Contest of either Party or any member of either Party’s
Group, or the filing of a Tax Return or a Refund claim of either Party or any
member of either Party’s Group;

(iii) the use of the Party’s reasonable best efforts to obtain any documentation
in connection with a Tax Matter; and

(iv) the use of the Party’s reasonable best efforts to obtain any Tax Returns
(including accompanying schedules, related work papers, and documents),
documents, books, records or other information in connection with the filing of
any Tax Returns of any of either Party or any member of either Party’s Group.

Each Party shall make its employees and facilities available, without charge, on
a mutually convenient basis to facilitate such cooperation.

7.2 Consistent Treatment. Unless and until there has been a Final Determination
to the contrary, each Party agrees not to take any position on any Tax Return,
in connection with any Tax Contest or otherwise that is inconsistent with
(a) the treatment of payments between the Fortive Group and the Vontier Group as
set forth in Section 5.4, (b) the Tax Materials or (c) the Tax-Free Status of
the Transactions.

 

-20-



--------------------------------------------------------------------------------

ARTICLE VIII

RETENTION OF RECORDS; ACCESS

8.1 Retention of Records. For so long as the contents thereof may become
material in the administration of any matter under applicable Tax Law, but in
any event until the later of (i) sixty (60) days after the expiration of any
applicable statutes of limitation (including any waivers or extensions thereof)
and (ii) seven (7) years after the Distribution Date, the Parties shall retain
records, documents, accounting data and other information (including computer
data) necessary for the preparation and filing of all Tax Returns (collectively,
“Tax Records”) in respect of Taxes of any member of either the Fortive Group or
the Vontier Group for any Pre-Distribution Period or Post-Distribution Period or
for any Tax Contests relating to such Tax Returns. At any time after the
Distribution Date when the Fortive Group proposes to destroy any Tax Records,
Fortive shall first notify Vontier in writing and the Vontier Group shall be
entitled to receive such records or documents proposed to be destroyed. At any
time after the Distribution Date when the Vontier Group proposes to destroy any
Tax Records, Vontier shall first notify Fortive in writing and the Fortive Group
shall be entitled to receive such records or documents proposed to be destroyed.
The Parties will notify each other in writing of any waivers or extensions of
the applicable statute of limitations that may affect the period for which the
foregoing records or other documents must be retained.

8.2 Access to Tax Records. The Parties and their respective Affiliates shall
make available to each other for inspection and copying during normal business
hours upon reasonable notice all Tax Records (including, for the avoidance of
doubt, any pertinent underlying data accessed or stored on any computer program
or information technology system) in their possession and shall permit the other
Party and its Affiliates, authorized agents and representatives and any
representative of a Taxing Authority or other Tax auditor direct access, during
normal business hours upon reasonable notice to any computer program or
information technology system used to access or store any Tax Records, in each
case to the extent reasonably required by the other Party in connection with the
preparation of Tax Returns or financial accounting statements, audits,
litigation, or the resolution of items pursuant to this Agreement. The Party
seeking access to the records of the other Party shall bear all costs and
expenses associated with such access, including any professional fees.

ARTICLE IX

DISPUTE RESOLUTION

9.1 Dispute Resolution. In the event of any dispute between the Parties as to
any matter covered by this Agreement, the Parties shall appoint a nationally
recognized independent public accounting firm (the “Accounting Firm”) to resolve
such dispute. In this regard, the Accounting Firm shall make determinations with
respect to the disputed items based solely on representations made by Fortive,
Vontier and their respective representatives, and not by independent review, and
shall function only as an expert and not as an arbitrator and shall be required
to make a determination in favor of one Party only. The Parties shall require
the Accounting Firm to resolve all disputes no later than thirty (30) days after
the submission of such dispute to the Accounting Firm, but in no event later
than the due date for the payment of Taxes

 

-21-



--------------------------------------------------------------------------------

or the filing of the applicable Tax Return, if applicable, and agree that all
decisions by the Accounting Firm with respect thereto shall be final and
conclusive and binding on the Parties. The Accounting Firm shall resolve all
disputes in a manner consistent with this Agreement and, to the extent not
inconsistent with this Agreement, in a manner consistent with the Past Practices
of Fortive and its Subsidiaries, except as otherwise required by applicable Law.
The Parties shall require the Accounting Firm to render all determinations in
writing and to set forth, in reasonable detail, the basis for such
determination. The fees and expenses of the Accounting Firm shall be borne
equally by the Parties.

ARTICLE X

MISCELLANEOUS PROVISIONS

10.1 Conflicting Agreements. In the event and to the extent that there shall be
a conflict between the provisions of this Agreement and the provisions of the
Separation Agreement, this Agreement shall control with respect to the subject
matter thereof.

10.2 Interest on Late Payments. With respect to any payment between the Parties
pursuant to this Agreement not made by the due date set forth in this Agreement
for such payment, the outstanding amount will accrue interest at a rate per
annum equal to the rate in effect for underpayments under Section 6621 of the
Code from such due date to and including the payment date.

10.3 Successors. This Agreement shall be binding on and inure to the benefit of
any successor by merger, acquisition of assets, or otherwise, to any of the
parties hereto, to the same extent as if such successor had been an original
party to this Agreement.

10.4 Application to Present and Future Subsidiaries. This Agreement is being
entered into by Fortive and Vontier on behalf of themselves and the members of
their respective Group. This Agreement shall constitute a direct obligation of
each such Party and shall be deemed to have been readopted and affirmed on
behalf of any entity that becomes a Subsidiary of Fortive or Vontier in the
future.

10.5 Assignability. This Agreement shall not be assigned by any Party without
the prior written consent of the other Party hereto, except that each Party may
assign its respective rights or delegate its respective obligations under this
Agreement to any Affiliate of such Party; provided, however, that in connection
with each such assignment or delegation, the assigning Party provides a
guarantee to the non-assigning Party for any liability or obligation assigned or
delegated pursuant to this Section 10.5; provided, further, that Vontier shall
only be entitled to assign its rights or delegate its obligations under this
Agreement with the prior written consent of Fortive.

10.6 No Fiduciary Relationship. The duties and obligations of the Parties, and
their respective successors and permitted assigns, contained herein are the
extent of the duties and obligations contemplated by this Agreement; nothing in
this Agreement is intended to create a fiduciary relationship between the
Parties hereto, or any of their successors and permitted assigns, or create any
relationship or obligations other than those explicitly described.

 

-22-



--------------------------------------------------------------------------------

10.7 Further Assurances. Subject to the provisions hereof, the Parties hereto
shall make, execute, acknowledge and deliver such other instruments and
documents, and take all such other actions, as may be reasonably required in
order to effectuate the purposes of this Agreement and to consummate the
transactions contemplated hereby.

10.8 Survival. Notwithstanding any other provision of this Agreement to the
contrary, all representations, covenants and obligations contained in this
Agreement shall survive until the expiration of the applicable statute of
limitations with respect to any such matter (including extensions thereof).

10.9 Notices. All notices, requests, claims, demands or other communications
under this Agreement shall be in English, shall be in writing and shall be given
or made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by email (followed by delivery
of an original via overnight courier service) or by facsimile with receipt
confirmed (followed by delivery of an original via overnight courier service) to
the respective Parties at the following addresses (or at such other address for
a Party as shall be specified in a notice given in accordance with this
Section 10.9):

If to Fortive, to:

Fortive Corporation

6920 Seaway Blvd.

Everett, WA 98203

Attn: General Counsel

Facsimile: (425) 446-5007

E-mail: Peter.Underwood@fortive.com

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

One Manhattan West

New York, NY 10001

Attn: Gavin A. White

Facsimile: (917) 777-3418

Email: Gavin.White@skadden.com

If to Vontier, to:

Vontier Corporation

5420 Wade Park Boulevard, Suite 206

Raleigh, NC 27607

Attn: General Counsel

Facsimile: (336) 292-8871

E-mail: Katie.rowen@vontier.com

 

-23-



--------------------------------------------------------------------------------

Any Party may, by notice to the other Party, change the address to which such
notices are to be given.

10.10 Distribution Date. This Agreement shall become effective only upon the
Distribution Date.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

-24-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the day and year first above written.

 

FORTIVE CORPORATION By:  

/s/ Rajesh Yadava

  Name: Rajesh Yadava   Title:   Vice President, Treasurer VONTIER CORPORATION
By:  

/s/ Kathryn K. Rowen

  Name: Kathryn K. Rowen   Title:   Senior Vice President, General Counsel

[Tax Matters Agreement Signature Page]